t c memo united_states tax_court robert e crandall petitioner v commissioner of internal revenue respondent docket no 7599-03l filed date p filed a petition for judicial review pursuant to sec_6330 i r c in response to a determination by r that levy action was appropriate held because p has advanced groundless complaints in dispute of the notice_of_intent_to_levy r’s determination to proceed with collection action is sustained held further a penalty under sec_6673 i r c is due from p and is awarded to the united_states in the amount of dollar_figure robert e crandall pro_se rollin g thorley for respondent memorandum findings_of_fact and opinion wherry judge this case arises from a petition for judicial review filed in response to a notice_of_determination concerning collection action under sec_6330 the issues for decision are whether respondent may proceed with collection action as so determined and whether the court sua sponte should impose a penalty under sec_6673 findings_of_fact some of the facts have been stipulated and are so found the stipulations of the parties with accompanying exhibits are incorporated herein by this reference this case involves petitioner’s and income_tax liabilities with respect to petitioner initially filed a federal_income_tax return reporting a balance due and not accompanied by full payment on date respondent assessed the reported tax as well as statutory additions and interest notices of balance due for were also promptly sent to petitioner petitioner subsequently submitted an amended_return received by respondent on date reflecting no income or tax_liability and requesting a refund of withholdings by letter dated date the internal unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended and rule references are to the tax_court rules_of_practice and procedure revenue service irs notified petitioner of disallowance of the refund claim and of his right to contest the denial by filing a lawsuit in the u s district_court or u s court of federal claims with respect to the irs examined petitioner’s filed return and issued a statutory_notice_of_deficiency petitioner did not file a petition with this court in response to the notice_of_deficiency and respondent assessed the tax an addition_to_tax and interest for on date notices of balance due were promptly sent to petitioner with respect thereafter on date respondent issued to petitioner a final notice_of_intent_to_levy and notice of your right to a hearing regarding his unpaid liabilities for and petitioner timely submitted to respondent a form request for a collection_due_process_hearing setting forth his disagreement with the levy as follows not liable more details to follow by a letter dated date julieanne m petersen the appeals officer to whom petitioner’s case had been assigned scheduled a hearing for date in las vegas nevada the letter briefly outlined the hearing process advised that audio or stenographic recording of hearings was not allowed and the explanation attached to the date notice_of_determination apparently refers in error to date as the date initially scheduled for the requested hearing explained the opportunity to present and discuss non-frivolous material the letter also warned petitioner as follows the courts have deemed the arguments that are contained in your previous correspondence with the internal_revenue_service firvolous sic they will not hear them and neither will they be addressed at your collection_due_process_hearing the hearing was subsequently rescheduled for date at petitioner’s request by identical letters dated march and petitioner requested that enumerated documents be provided at the upcoming hearing before i am persuaded that i am legally obligated to pay the taxes and penalty at issue the letters also advised that petitioner would be recording the hearing petitioner appeared for the scheduled hearing on date but the hearing did not proceed when the appeals officer refused to permit petitioner to record the meeting on date respondent issued to petitioner the aforementioned notice_of_determination concerning collection action under sec_6330 sustaining the proposed levy action an attachment to the notice addressed the verification of legal and procedural requirements the issues raised by the taxpayer and the balancing of efficient collection and intrusiveness the attachment noted that the issues raised by petitioner in his correspondence were frivolous and without merit and that petitioner had been provided with copies of 115_tc_576 and other cases highlighting the invalidity of his arguments petitioner’s petition disputing the notice_of_determination was filed with the court on date and reflected an address in las vegas nevada petitioner’s complaints with respect to the administrative proceedings included the following no legitimate hearing under sec_6330 ever took place petitioner was not permitted to record the scheduled hearing petitioner was denied the opportunity to raise issues he deemed relevant eg the existence of the underlying tax_liability and requested documentation had not been produced eg record of the assessments statutory notice_and_demand for payment and verification from the secretary that all applicable_requirements were met petitioner’s prayer asked this court to declare invalid the date determination order the irs to suspend enforcement activity until a hearing is held order the irs to hold a hearing and to produce all requested the record also contains a copy of a letter dated date and addressed to the appeals officer disputing the notice_of_determination the letter is from a milton h baxley ii alleging to hold a power_of_attorney to act on behalf of petitioner the letter focuses in particular on claimed violations of the verification requirements of sec_6330 and contains a so-called offer to pay in full the amount of any_tax upon presentment of a verified bill signed under penalty of perjury by a person who has first hand knowledge of the facts and that the alleged amount is due and owing by my client and that the amount is true correct complete and not misleading documentation and order the government to reimburse petitioner for all costs incurred in submitting the instant petition on date respondent filed a motion for summary_judgment petitioner filed a timely response in opposition to respondent’s motion on date the response essentially reprised petitioner’s demands for a recorded hearing and documentation the court on date issued an order denying the motion for summary_judgment ruling as set forth below as respondent correctly notes in the motion for summary_judgment issues raised by petitioner during the administrative process and before us have been repeatedly rejected by this and other courts or are refuted by the documentary record moreover the court observes that maintenance of similar arguments has served as grounds for imposition of penalties under sec_6673 however the case in its current posture presents a procedural shortcoming on date this court issued 121_tc_8 in which it was held that taxpayers are entitled pursuant to sec_7521 to audio record sec_6330 hearings the taxpayer in that case had refused to proceed when denied the opportunity to record and we remanded the case to allow a recorded appeals hearing id in contrast we have distinguished and declined to remand cases where the taxpayer had participated in an appeals_office hearing albeit unrecorded and where all issues raised by the taxpayer could be properly decided from the existing record e g id pincite frey v commissioner tcmemo_2004_87 durrenberger v commissioner tcmemo_2004_44 brashear v the court notes that to the extent that the petition seeks reasonable administrative and or litigation costs pursuant to sec_7430 any such claim is premature and will not be further addressed see rule commissioner tcmemo_2003_196 kemper v commissioner tcmemo_2003_195 the circumstances of the instant case are analogous to those in keene v commissioner supra and diverge from those where it was determined that remand was not necessary and would not be productive critically because the conference was terminated when petitioner refused to turn off his recorder no hearing was ever held hence there still exists a possibility that petitioner might have raised one or more nonfrivolous issues if the meeting had proceeded in this situation the court declines to characterize the failure to allow recording as harmless error hence the court will deny respondent’s motion for summary_judgment at this time as in keene v commissioner supra pincite however we admonish petitioner that if he persists in making frivolous and groundless tax_protester arguments in any further proceedings with respect to this case rather than raising relevant issues as specified in sec_6330 the court may consider granting a future motion for summary_judgment in such an instance the court would also be in a position to impose a penalty under sec_6673 this case was called from the calendar of the trial session of the court in las vegas nevada on date and a trial was held the following day at the outset the court cautioned petitioner to be cognizant of our date order explaining but i have already ruled in this order that the appeals officer did deny you your right to a hearing which you had a right to record the court has addressed that matter and we have determined that the respondent the internal_revenue_service was wrong in not allowing you to record your hearing however we have also determined that if you don’t have--if taxpayers and not you but if a taxpayer who wants to record a hearing has only frivolous issues which have no merit and which this court and other courts have continuously rejected that there is no reason for remanding your case to appeals to hold a face to face hearing and waste your time appeals’ time and the taxpayers’ money to simply allow you to document on a tape all of your frivolous arguments so the question is as i noted in the order do you have any issues which i have authority to consider and which appeals had authority to consider at your hearing which you want to raise and presumably would have raised at the hearing had you been given a chance to have the hearing an that’s why i denied the government’s motion because they did deny you your rights and we don’t know whether--i don’t know whether you have any legitimate issue to raise or not so that is what you have to address here petitioner responded with well my position is that the hearing was denied and that i was not able to bring up the issues that i outlined in a letter when requesting my letter for certain documents and et cetera to be available and for the government to have at the hearing those were issues that i wanted to discuss with them the court again reiterated that such contentions had been ruled meritless and warned petitioner making those arguments and continuing to make those arguments and costing the taxpayers a lot of money for me to deal with them may result in the application of additional penalties under sec_6673 petitioner’s remaining comments failed to identify any specific colorable issues for remand and consisted principally of vague recitations or paraphrases of the statutory language petitioner subsequently filed a posttrial brief he therein recapitulated the position taken throughout these proceedings and at trial focusing once again on lack of a recorded hearing and of sufficient verification and documentation of procedural requisites respondent elected not to file a brief opinion i collection actions a general rules sec_6331 authorizes the commissioner to levy upon all property and rights to property of a taxpayer where there exists a failure to pay any_tax liability within days after notice_and_demand for payment sec_6331 and sec_6330 then set forth procedures generally applicable to afford protections for taxpayers in such levy situations sec_6331 establishes the requirement that a person be provided with at least days’ prior written notice of the commissioner’s intent to levy before collection may proceed sec_6331 also indicates that this notification should include a statement of available administrative appeals sec_6330 expands in several respects upon the premise of sec_6331 forbidding collection by levy until the taxpayer has received notice of the opportunity for administrative review of the matter in the form of a hearing before the irs office of appeals sec_6330 grants a taxpayer who so requests the right to a fair hearing before an impartial appeals officer sec_6330 addresses the matters to be considered at the hearing sec_6330 matters considered at hearing --in the case of any hearing conducted under this section-- requirement of investigation --the appeals officer shall at the hearing obtain verification from the secretary that the requirements of any applicable law or administrative procedure have been met issues at hearing -- a in general --the person may raise at the hearing any relevant issue relating to the unpaid tax or the proposed levy including-- i appropriate spousal defenses ii challenges to the appropriateness of collection actions and iii offers of collection alternatives which may include the posting of a bond the substitution of other assets an installment_agreement or an offer-in-compromise b underlying liability --the person may also raise at the hearing challenges to the existence or amount of the underlying tax_liability for any_tax period if the person did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability once the appeals officer has issued a determination regarding the disputed collection action sec_6330 allows the taxpayer to seek judicial review in the tax_court or a u s district_court depending upon the type of tax in considering whether taxpayers are entitled to any relief from the commissioner’s determination this court has established the following standard of review where the validity of the underlying tax_liability is properly at issue the court will review the matter on a de novo basis however where the validity of the underlying tax_liability is not properly at issue the court will review the commissioner’s administrative determination for abuse_of_discretion 114_tc_604 b analysi sec_1 appeals hearing hearings conducted under sec_6330 are informal proceedings not formal adjudications 115_tc_329 115_tc_35 there exists no right to subpoena witnesses or documents in connection with sec_6330 hearings 118_tc_365 affd 329_f3d_1224 11th cir 118_tc_162 davis v commissioner supra pincite taxpayers are entitled to be offered a face-to-face hearing at the appeals_office nearest their residence where the taxpayer declines to participate in a proffered face-to-face hearing hearings may also be conducted by telephone or correspondence katz v commissioner supra pincite- dorra v commissioner tcmemo_2004_16 sec_301 d q a-d6 and d7 proced admin regs furthermore once a taxpayer has been given a reasonable opportunity for a hearing but has failed to avail himself or herself of that opportunity we have approved the making of a determination to proceed with collection based on the appeals officer’s review of the case file see eg taylor v commissioner tcmemo_2004_25 affd 130_fedappx_934 9th cir leineweber v commissioner tcmemo_2004_17 armstrong v commissioner tcmemo_2002_224 gougler v commissioner tcmemo_2002_185 mann v commissioner tcmemo_2002_48 thus a face-to-face meeting is not invariably required regulations promulgated under sec_6330 likewise incorporate many of the foregoing concepts as follows q-d6 how are cdp hearings conducted a-d6 cdp hearings are informal in nature and do not require the appeals officer_or_employee and the taxpayer or the taxpayer’s representative to hold a face-to-face meeting a cdp hearing may but is not required to consist of a face- to-face meeting one or more written or oral communications between an appeals officer_or_employee and the taxpayer or the taxpayer’s representative or some combination thereof q-d7 if a taxpayer wants a face-to-face cdp hearing where will it be held a-d7 the taxpayer must be offered an opportunity for a hearing at the appeals_office closest to taxpayer’s residence or in the case of a business taxpayer the taxpayer’s principal_place_of_business if that is not satisfactory to the taxpayer the taxpayer will be given an opportunity for a hearing by correspondence or by telephone if that is not satisfactory to the taxpayer the appeals officer_or_employee will review the taxpayer’s request for a cdp hearing the case file any other written communications from the taxpayer including written communications if any submitted in connection with the cdp hearing and any notes of any oral communications with the taxpayer or the taxpayer’s representative under such circumstances review of those documents will constitute the cdp hearing for the purposes of sec_6330 sec_301_6330-1 q a-d6 and d7 proced admin regs this court has cited the above regulatory provisions and corresponding promulgations under sec_6320 with approval see eg taylor v commissioner supra leineweber v commissioner supra dorra v commissioner supra gougler v commissioner supra with respect to the instant matter the record reflects that petitioner was provided with an opportunity for a face-to-face hearing on date the hearing did not proceed when petitioner was not permitted to record the meeting as explained in our previous order in this case in 121_tc_8 this court held that taxpayers are entitled pursuant to sec_7521 to audio record sec_6330 hearings the taxpayer in that case had refused to proceed when denied the opportunity to record and we remanded the case to allow a recorded appeals hearing id in contrast again as noted in our date order we have distinguished and declined to remand cases where the taxpayer had participated in an appeals_office hearing albeit unrecorded and where all issues raised by the taxpayer could be properly decided from the existing record e g id pincite frey v commissioner tcmemo_2004_87 durrenberger v commissioner tcmemo_2004_44 brashear v commissioner tcmemo_2003_196 kemper v commissioner tcmemo_2003_195 stated otherwise cases will not be remanded to appeals nor determinations otherwise invalidated merely on account of the lack of a recording when to do so is not necessary and would not be productive see eg frey v commissioner supra durrenberger v commissioner supra brashear v commissioner supra kemper v commissioner supra see also 117_tc_183 a principal scenario falling short of the necessary or productive standard exists where the taxpayers rely on frivolous or groundless arguments consistently rejected by this and other courts see eg frey v commissioner supra brashear v commissioner supra kemper v commissioner supra because no hearing had been conducted at all in petitioner’s case we declined to grant respondent’s motion for summary_judgment the record as it then existed did not foreclose the possibility that petitioner might have raised valid arguments had a hearing been held accordingly we provided petitioner an opportunity before the court at the trial session in las vegas to identify any legitimate issues he wished to raise that could warrant further consideration of the merits of his case by the appeals_office or this court petitioner however merely continued to focus on the denial of a recorded hearing and offered no substantive issues of merit hence despite repeated warnings and opportunities the only contentions other than the recorded hearing advanced by petitioner are as will be further discussed below of a nature previously rejected by this and other courts the record therefore does not indicate that any purpose would be served by remand or additional proceedings the court concludes that all pertinent issues relating to the propriety of the collection determination can be decided through review of the materials before it review of underlying liabilities with respect to a statutory_notice_of_deficiency was issued to petitioner and he has at no time alleged that he did not receive the notice he did not timely petition this court for redetermination when he had the opportunity to do so accordingly petitioner is precluded under sec_6330 from disputing his underlying liability for in this proceeding with respect to because the assessments were based on petitioner’s filed return no notice_of_deficiency was issued however to the extent that petitioner might be entitled to challenge his underlying liability under the rationale of 122_tc_1 he has at no time offered even a scintilla of evidence that would show error in respondent’s determinations since he did not address computation of his tax_liability either at trial or on brief even a de novo review would not avail petitioner moreover he has now forfeited his chance to suggest any meritorious issues worthy of remand review for abuse_of_discretion petitioner has also made various arguments relating to aspects of the assessment and collection procedures that we review for abuse_of_discretion action constitutes an abuse_of_discretion under this standard where arbitrary capricious or without sound basis in fact or law 112_tc_19 federal tax assessments are formally recorded on a record of assessment in accordance with sec_6203 the commissioner is not required to use form 23c in making an assessment roberts v commissioner t c pincite furthermore sec_6330 mandates neither that the appeals officer rely on a particular document in satisfying the verification requirement nor that the appeals officer actually give the taxpayer a copy of the verification upon which he or she relied craig v cf farley v commissioner tcmemo_2004_168 commissioner 119_tc_252 nestor v commissioner t c pincite a form_4340 certificate of assessments payments and other specified matters for instance constitutes presumptive evidence that a tax has been validly assessed pursuant to sec_6203 davis v commissioner t c pincite and cases cited thereat consequently absent a showing by the taxpayer of some irregularity in the assessment procedure that would raise a question about the validity of the assessments a form_4340 reflecting that tax_liabilities were assessed and remain unpaid is sufficient to support collection action under sec_6330 id pincite we have specifically held that it is not an abuse_of_discretion for an appeals officer to rely on form_4340 nestor v commissioner supra pincite davis v commissioner supra pincite or a computer transcript of account schroeder v commissioner tcmemo_2002_190 mann v commissioner tcmemo_2002_48 to comply with sec_6330 here the record contains forms for and indicating that assessments were made for each of these years and that taxes remain unpaid petitioner has cited no irregularities that would cast doubt on the information recorded thereon in addition to the specific dictates of sec_6330 the secretary upon request is directed to furnish to the taxpayer a copy of pertinent parts of the record of assessment setting forth the taxpayer’s name the date of assessment the character of the liability assessed the taxable_period if applicable and the amounts assessed sec_6203 sec_301_6203-1 proced admin regs a taxpayer receiving a copy of form_4340 has been provided with all the documentation to which he or she is entitled under sec_6203 and sec_301_6203-1 proced admin regs roberts v commissioner supra pincite n this court likewise has upheld collection actions where taxpayers were provided with literal transcripts of account so-called mftrax see eg frank v commissioner tcmemo_2003_88 swann v commissioner tcmemo_2003_70 the date letter to petitioner from the appeals officer stated that copies of transcripts showing the contested assessments would be available for petitioner the court concludes that petitioner’s complaints regarding the assessments and verification are meritless petitioner has denied receiving the notice_and_demand for payment that sec_6303 establishes should be given within days of the making of an assessment however a notice of balance due constitutes a notice_and_demand for payment within the meaning of sec_6303 craig v commissioner supra pincite the forms indicate that petitioner was sent notices of balance due for each of the tax years involved thus with respect to those issues enumerated in sec_6330 and subject_to review in collection proceedings for abuse_of_discretion petitioner has not raised any spousal defenses valid challenges to the appropriateness of the collection action or collection alternatives as this court has noted in earlier cases rule b states that a petition for review of a collection action shall contain clear and concise assignments of each and every error alleged to have been committed in the notice_of_determination and that any issue not raised in the assignments of error shall be deemed conceded see lunsford v commissioner t c pincite 114_tc_176 for completeness we have addressed various points advanced by petitioner during the administrative process and this litigation but the items listed in sec_6330 were not pursued in any proceedings accordingly the court concludes that respondent’s determination to proceed with collection of petitioner’s tax_liabilities was not an abuse_of_discretion ii sec_6673 penalty sec_6673 authorizes the court to require the taxpayer to pay a penalty not in excess of dollar_figure when it appears to the court that inter alia proceedings have been instituted or maintained by the taxpayer primarily for delay or that the taxpayer’s position in such proceeding is frivolous or groundless in pierson v commissioner t c pincite we warned that taxpayers abusing the protections afforded by sec_6320 and sec_6330 through the bringing of dilatory or frivolous lien or levy actions will face sanctions under sec_6673 we have since repeatedly disposed of cases premised on arguments akin to those raised herein summarily and with imposition of the sec_6673 penalty see eg craig v commissioner supra pincite and cases cited thereat with respect to the instant matter we are convinced that petitioner instituted this proceeding primarily for delay throughout the administrative and pretrial process petitioner advanced contentions and demands previously and consistently rejected by this and other courts he submitted communications quoting citing using out of context and otherwise misapplying portions of the internal_revenue_code regulations supreme court decisions and other authorities while his procedural stance concerning recording was correct he ignored the court’s explicit warning that any further proceedings would be justified only in the face of relevant and nonfrivolous issues moreover petitioner was on multiple occasions expressly alerted to the potential use of sanctions in his case yet he appeared at the trial session in las vegas without any legitimate evidence or argument in support of his position he instead continued to espouse those positions that had been explicitly addressed and rejected in this court’s order of date or in other cases previously decided by the court the court sua sponte concludes that a penalty of dollar_figure should be awarded to the united_states in this case to reflect the foregoing an appropriate decision will be entered
